Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.262   Page 1 of 13




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 19-cr-20245
                    v.
                                           UNITED STATES DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
            JEROME WATSON,

             Defendant (1).

 ____________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE [#23]

                                 I. INTRODUCTION

       On April 18, 2019, Defendant Jerome Watson (“Defendant”) was indicted on

 eleven counts related to bank fraud, attempt and conspiracy, and aggravated identity

 theft. ECF No. 1 Defendant entered a guilty plea to bank fraud conspiracy, 18

 U.S.C. § 1349 (Count 1), and aggravated identity theft, 18 U.S.C. § 1028A (Count

 3), on August 20, 2019. PSR ¶ 8. This Court sentenced Defendant to serve an

 aggregate term of 42 months of imprisonment, as well a term of supervised release

 and order of restitution, which he began serving on February 4, 2020. ECF No. 22.

       Presently before the Court is Defendant’s letter seeking relief due to the

 current COVID-19 pandemic, ECF No. 23, which the Court construed as a Motion

 for Compassionate Release. ECF No. 24. Following this Court’s Order on June 22,

                                         -1-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.263    Page 2 of 13




 2020, Defendant’s counsel submitted a supplemental brief. ECF No. 33. The

 Government filed a Response on October 16, 2020.1 ECF No. 38.

       Upon review of the parties’ submissions, the Court concludes that oral

 argument will not aid in the disposition of this matter. Accordingly, the Court will

 resolve Defendant’s Motion for Compassionate Release on the briefs. See E.D.

 Mich. L.R. 7.1(f)(2). For the reasons set forth below, the Court will DENY

 Defendant’s Motion for Compassionate Release [#23].

                                  II. BACKGROUND

       In June 2015, Defendant, along with his co-defendants, conspired and

 participated with members of the Felony Lane Gang (“FLG”) to defraud federally

 insured financial institutions. ECF No. 1, PageID.1–2. Defendant agreed to commit

 bank fraud in an around Detroit, Michigan, utilizing rental cars and flights between

 Florida and Michigan to carry out the scheme. PSR ¶ 13. He broke into cars, stealing

 personal identification documents, personal checks, bank debit cards, bank credit

 cards, and cash for the purpose of later committing identify theft and bank fraud.

 ECF No. 15, PageID.61. In total, the conspirators frequently obtained or attempted

 to obtain at least $25,000 from various federally insured financial institutions. Id.

 Additionally, Defendant and his co-defendants caused losses to victims stemming



 1
   The parties filed four separate Stipulation and Orders regarding the extension of
 filing deadlines. See ECF Nos. 27, 28, 35, 37.
                                          -2-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20            PageID.264   Page 3 of 13




 from damages to cars while breaking into them, stealing cash from the cars, and from

 accidents to the rental car while fleeing. Id. at PageID.62.

       On February 4, 2020, the Court sentenced Defendant to serve 18 months on

 one count of bank fraud (Count 1) and a consecutive term of 24 months on a count

 of aggravated identity theft (Count 3), for an aggregate term of 42 months

 imprisonment. ECF No. 22. The Court also imposed a term of supervised release

 for a term of 36 months on Count 1 and 12 months on Count 3, which was to be

 served concurrently. Id. Additionally, the Court also ordered restitution of $31,145.

 Id.

       Defendant now moves the Court for compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i) due to the threat of COVID-19. ECF No. 23. Defendant

 is thirty-nine years old and serving his sentence at FCI Butner Medium II in Butner,

 North Carolina. ECF No. 33, PageID.179. The BOP website does not list FCI

 Butner Medium II as one of its facilities with active COVID-19 cases, and the

 Government emphasizes that no deaths have been reported amongst the prison

 population or staff at the time of its writing.         ECF No. 38, PageID.233.

 https://www.bop.gov/coronavirus/. FCI Butner Medium II has had twelve positive

 cases amongst the prison population and two positive cases amongst staff. Id.

       As of October 16, 2020, the time of the Government’s Response to

 Defendant’s present motion, Defendant served 19 months of his 42 month sentence.


                                          -3-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20         PageID.265    Page 4 of 13




 ECF No. 38, PageID.232. He is scheduled for release on March 14, 2022. ECF No.

 33, PageID.196. In his present Motion, Defendant argues that his pressing family

 circumstances, including (1) his brother’s tragic death; (2) his son’s need for

 constant care in light of his disabilities; and (3) his family’s need for financial

 support, constitute “extraordinary and compelling reasons” for his release. Id. at

 PageID.179. Moreover, Defendant asserts that his Body Mass Index (“BMI”) of

 over 30 places him at an increased risk to contract COVID-19 while in prison. Id.

 He seeks an order reducing his sentence to time served or, in the alternative, for an

 order modifying his judgment to allow for the remainder of his sentenced to be

 served on home confinement. Id. at PageID.198.

                                   III. LAW & ANALYSIS

    A. Legal Standard

       Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

 motions for compassionate release. As amended by the First Step Act of 2018, the

 relevant statutory language provides that a court may grant compassionate release

 under the following circumstances:

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original
                                          -4-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20          PageID.266    Page 5 of 13




       term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction.

 18 U.S.C. § 3582(c)(1)(A)(i). Accordingly, a court must address two key questions.

 The first is whether a defendant has exhausted all administrative remedies with the

 BOP. The second is whether, after considering “extraordinary and compelling

 reasons,” as well as the sentencing factors set forth in 18 U.S.C. § 3553(a), there are

 sufficient grounds to warrant a sentence reduction.

       Moreover, a sentence reduction must be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). U.S.

 Sentencing Guidelines Manual § 1B1.13 is the “applicable policy statement” which

 this Court must comply with. This section explains that a defendant must “not [be]

 a danger to the safety of any other person or to the community” under 18 U.S.C.

 § 3142(g). Further, a defendant must fit within at least one of four categories of

 “extraordinary and compelling reasons.” Application Note 1 to U.S.S.G. § 1B1.13

 provides, in relevant parts, when extraordinary and compelling reasons exist:

              (A) Medical Condition of the Defendant

                     (ii) The defendant is (I) suffering from a serious physical
              or medical condition, (II) suffering from a serious functional or
              cognitive impairment, or (III) experiencing deteriorating
              physical or mental health because of the aging process, that
              substantially diminishes the ability of the defendant to provide
              self-care within the environment of a correctional facility and
              from which he or she is not expected to recover.

                                           -5-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.267       Page 6 of 13




             …

             (C) Family Circumstances –

                   (i) The death or incapacitation of the caregiver of the
             defendant’s minor child or minor children.

                    (ii) The incapacitation of the defendant’s spouse or
             registered partner when the defendant would be the only
             available caregiver for the spouse or registered partner.

             (D) Other Reasons – As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

       Here, Defendant asserts that his preexistent medical condition and family

 circumstances, combined with his continued incarceration during the COVID-19

 pandemic, warrant compassionate release. ECF No. 33, PageID.187. Defendant thus

 argues that these circumstances are “extraordinary and compelling” pursuant to

 U.S.S.G. § 1B1.13. Moreover, Defendant asserts that the 18 U.S.C. § 3553(a)

 factors favor his release. Id. at PageID.196–98.

    B. Analysis

       1. Exhaustion

       The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

 to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

 compassionate release, the district court may not act on the motion unless the
                                         -6-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.268   Page 7 of 13




 defendant files it “after” either completing the administrative process within the

 BOP or waiting thirty days from when the warden at the facility received his or her

 request. 18 U.S.C. § 3582(c)(1)(A).

       Here, the Government does not raise the issue of exhaustion. ECF No. 38,

 PageID.241.     Indeed, Defendant petitioned the warden for consideration for

 compassionate release on July 17, 2020. ECF No. 33, PageID.185; see also ECF

 No. 33-2.     The warden denied his petition on July 21, 2020.       ECF No. 33,

 PageID.185; see also ECF No. 33-3. Defendant waited the requisite thirty days from

 the date when his warden received his request to file his present Motion, which this

 Court received on September 8, 2020. See ECF No. 33.

       Accordingly, Defendant has exhausted his administrative remedies with the

 BOP, as is now mandatory per the Sixth Circuit’s decision in United States v. Alam,

 960 F.3d 831, 2020 U.S. App. LEXIS 17321 (6th Cir. 2020). He thus satisfies the

 Court’s first key question in its analysis.

       2. Extraordinary and Compelling Reasons

       As explained above, in order for a court to grant compassionate release, a

 defendant must demonstrate that “extraordinary and compelling reasons” exist to

 warrant a reduction in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission

 has provided guidance about what constitutes “extraordinary and compelling

 reasons” in Section 1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These


                                               -7-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20         PageID.269      Page 8 of 13




 reasons are classified in four categories: (1) the defendant’s medical condition; (2)

 the defendant’s age; (3) family circumstances; and (4) additional reasons “other than,

 or in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

       Here, Defendant explains that his BMI of 34.9 and his family circumstances

 warrant compassionate release. ECF No. 33, PageID.187. As for Defendant’s

 medical condition, the Government does not contest that Defendant’s BMI places

 him at an increased risk of contracting COVID-19. ECF No. 38, PageID.242. In its

 Response, the Government thus asserts that Defendant has satisfied this second

 criterion for release. Id. The Court takes notice that Defendant’s medical records

 establish that Defendant is indeed clinically obese. ECF No. 34-1. The CDC has

 indicated that Defendant’s cited medical condition, specifically his obesity, place

 Defendant at an increased risk for severe illness from COVID-19. See People with

 Certain Medical Conditions, Centers for Disease Control and Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last updated Oct. 16, 2020).

       In light of the Government’s concession that Defendant has demonstrated

 “extraordinary and compelling reasons” for compassionate release based on his

 preexistent medical condition, the Court finds it unnecessary to rule on Defendant’s




                                          -8-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.270   Page 9 of 13




 cited family circumstances as additional reasons for his release.2 Accordingly, the

 Court finds that extraordinary and compelling reasons exist that would be sufficient

 to justify compassionate release.

       3. Determination of Dangerousness to the Community and the 18 U.S.C.
          § 3553(a) Factors

       As a final matter, a district court must determine that the defendant does not

 present a danger to the community, as provided in 18 U.S.C. § 3142(g). See U.S.S.G.

 § 1B1.13. Additionally, the court must also consider the sentencing factors under

 18 U.S.C. § 3553(a) and determine whether such factors support or undermine the

 sentence reduction. See id.

       Here, the Government asserts that Defendant would no longer pose a danger

 to the community if released. ECF No. 38, PageID.244. The Government presents

 its argument based on Defendant’s post-offense conduct. Id. Indeed, as the Court

 took notice at the time of Defendant’s sentencing, Defendant is not defined by his

 criminal history. Defendant has put in work to rehabilitate himself between the



 2
  Specifically, Defendant’s fiancé Tandrell Ashley explains that Defendant’s brother
 passed away in April and that he provided financial support and care for her
 nineteen-year-old son, Jaivion Antoine, who requires twenty-four-hour care. ECF
 No. 33-4. Defendant provided a physician’s note to corroborate Jaivion Antoine’s
 complex medical needs. ECF No. 33-5. In his letter to the Court, Defendant
 explained that “[i]t’s been a mental, physical, emotional and financial struggle for
 Tandrell the past 14 months [he’s] been incarcerated, but due to the this ‘COVID-
 19 Pandemic’ the past 2 ½ months have been very hectic for [Tandrell].” ECF No.
 23, PageID.160.
                                         -9-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20      PageID.271    Page 10 of 13




 offense and his arrest in the present matter. In that period, Defendant completed

 three years of a four-year apprenticeship in plumbing and was employed as a full-

 time plumber and appliance repairman. PSR ¶¶ 75, 76. His employer, Mr. Robert

 Pollina, provided rave reviews of Defendant’s work at the time of Defendant’s

 sentencing. PSR ¶ 78. The Court takes notice that Mr. Pollina described Defendant

 as one of his “most dedicated employees” who is “well respected by everyone” at

 his business in support of Defendant’s present motion. ECF No. 33-7, PageID.218.

 Mr. Pollina also writes that Defendant is “an upstanding, honorable, and upright

 individual, and an active member of the community” who would have a position in

 his business upon his release from prison. Id.

       The Court also takes notice of Defendant’s letter, where he explains that

 during the period between his conduct in 2015 and arrest in 2019, he “became a very

 productive, hard working, tax paying, law abiding citizen.”         ECF No. 23,

 PageID.155. Defendant emphasizes his commitment to his religion, employment,

 education, and his family. Id. Relatedly, the Court acknowledges receiving a copy

 of Defendant’s recent High School Equivalency Credential certificate, which

 Defendant received on October 5, 2020. The Court finds that the aforementioned

 circumstances, combined with the Government’s belief that Defendant would no

 longer pose a danger to the community, demonstrates that Defendant has not only




                                         -10-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.272     Page 11 of 13




 committed to, but has displayed significant signs of rehabilitation. Accordingly, the

 Court concludes that Defendant has met the third criterion for compassionate release.

       Nevertheless, the Court agrees with the Government that consideration of the

 factors set forth in 18 U.S.C. § 3553(a) do not weigh in favor of granting the

 requested relief. The factors set forth in § 3553(a) include a defendant’s history and

 characteristics; the nature and circumstances of the offense; due consideration of the

 seriousness of the offenses; promoting respect for the law; providing just

 punishment; affording adequate deterrence; protecting the public from further

 crimes by the defendant; and providing him or her with any necessary correctional

 services and treatment. See 18 U.S.C. § 3553(a). Even when an incarcerated

 individual has shown “extraordinary and compelling reasons” and has demonstrated

 that he is not a danger to the community, the Court must consider the aforementioned

 factors to determine whether release is appropriate.

       Here, Defendant was convicted of serious offenses, namely violations of 18

 U.S.C. § 1349 and 18 U.S.C. § 1028A. At the time of Defendant’s sentencing, the

 Court emphasized that the nature of these offenses is serious, especially given that

 individuals’ finances were thrown into disarray. Indeed, the offenses were well-

 planned and involved multiple individuals across Florida and Michigan. As the

 Court previously acknowledged, there was a significant amount of financial loss

 suffered by individuals and financial institutions. The Court accordingly sentenced


                                          -11-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20        PageID.273    Page 12 of 13




 Defendant to 42 months of imprisonment. This sentence included a 24-month

 mandatory sentence for Count 3 and an 18-month sentence for Count 1. The Court

 imposed a 9-month downward variance from the Guideline range for Count 1 in light

 of Defendant’s work towards rehabilitation, as explained supra.

       At the time of sentencing, the Court was concerned with affording adequate

 deterrence. Defendant’s current sentence continues to serve as a strong deterrent for

 others who may consider conspiring to defraud federally insured financial

 institutions. The Court thus finds that granting Defendant compassionate release at

 this juncture would inappropriately minimize the serious nature of the offenses. In

 light of the Court’s finding as to dangerousness, the Court agrees with the

 Government that the only factors that favor Defendant are the need to protect the

 public and the need for specific deterrence. Accordingly, the § 3553(a) sentencing

 factors weigh against Defendant’s early release.

       In sum, while the Court is concerned with the special risks that COVID-19

 poses to incarcerated individuals like Defendant, the Court concludes that Defendant

 does not meet the necessary requirements for release.

                                      V. CONCLUSION

       For the reasons articulated above, Defendant’s Motion for Compassionate

 Release [#23] is DENIED.




                                         -12-
Case 2:19-cr-20245-GAD-RSW ECF No. 41 filed 10/29/20     PageID.274   Page 13 of 13




       IT IS SO ORDERED.


 Dated: October 29, 2020


                                                  /s/Gershwin A. Drain
                                                  GERSHWIN A. DRAIN
                                                  United States District Judge


                           CERTIFICATE OF SERVICE
  Copies of this Order were served upon attorneys of record and on Jerome Watson,
                No. 19800-104, FCI Butner Medium II, 2 Old 75 Hwy,
                          Butner, North Carolina, 27509 on
                 October 29, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                       -13-
